Opinion

PETERS, J.
This case concerns the applicability of General Statutes § 31-Slq1 to a private workplace dispute involving the placement of American flags at *3employee workstations. The principal issue is whether the statute provides any protection for infringement of an employee’s rights of free speech and association at a private workplace. The secondary issue is whether, under the circumstances of this case, the employee has alleged facts in his complaint that are sufficient to demonstrate an infringement of his constitutional rights within the confines of the statute. We conclude that, although § 31-51q provides private workplace protection against the impairment of constitutional rights, the complaint presently before us does not allege a cognizable impairment of such rights. Accordingly, we affirm the judgment of the Appellate Court.
The plaintiff, Gonzalo Cotto, filed a two count complaint against the defendant, Sikorsky Aircraft, Division of United Technologies Corporation,2 seeking damages for his wrongful discharge, both as a statutory claim under § 31-51qand as a common-law claim under Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn. 471, 474, 427 A.2d 385 (1980). These claims arose out of the plaintiffs discharge from employment by the defendant following the plaintiffs refusal to display an American flag at his workstation. The trial court, after granting the motion of the defendant to strike the complaint in its entirety, rendered a judgment in favor of the defendant.
The plaintiff appealed to the Appellate Court only with respect to the denial of his statutory claim for relief. The majority of that court, Dupont, J., and Daly, *4J., concluded, contrary to the view of the trial court, that the statute encompassed free speech claims at the workplace.Nevertheless, it affirmed the judgment on the ground that the plaintiffs refusal to display the flag did not qualify as the kind of conduct protected by the statute. Cotto v. United Technologies Corp., 48 Conn. App. 618, 632, 711 A.2d 1180 (1998). In a concurring opinion, Judge Hennessy agreed with the trial court’s narrower reading of the statute. We granted the plaintiffs petition for certification to appeal to this court.3
The opinion of the Appellate Court recites the relevant background. “The plaintiff alleged in his complaint that he was employed on a full-time basis by the defendant for approximately twelve years. The relevant portions of other allegations of the plaintiffs complaint are ... as follows: ‘On or about April 22, 1991, the defendant, acting through [its] management personnel, distributed American flags to employees in the plaintiffs department and it was expected that all employees would display American flags at their workstations. The plaintiff declined to display the American flag and further gave his opinion on the propriety of coercing or exerting pressure on employees to display the American flag. As a result of the plaintiff’s refusal to display the American flag and as a direct and proximate result of his comments with respect to displaying the flag, he was subjected to threats and harassment from his coworkers. Said threats and harassment were directed toward him by his coworkers with the full support and *5encouragement of the defendant. The plaintiffs refusal to display the American flag and his expression of his opinion regarding the company’s policy that employees must display the American flag at their workstations were absolutely protected by the First Amendment of the United States Constitution and Article First of the Constitution of the State of Connecticut. Subsequent to the plaintiffs suspension from employment, he was permanently discharged from employment on or about May 16, 1992, on account of the plaintiffs aforementioned behavior and expression of opinion, all of which were constitutionally protected. The defendant’s act of discharging the plaintiff from employment violated the plaintiffs rights pursuant to ... § 31-51q, as the plaintiffs refusal to display the American flag and his expression of opinion regarding the same did not substantially or materially interfere with his bona fide job performance or the working relationship between him and the defendant.’ ” Id., 620-21.
To determine whether the plaintiff has stated a valid cause of action, we must decide two questions. First, as a matter of statutory construction, does § 31-51q provide any remedy for an alleged impairment of constitutional rights of free speech at a privately owned workplace? We conclude that the statute does provide such a remedy under the proper circumstances. Second, as a matter of statutory application, does the statute provide a remedy for the employer conduct alleged to have occurred in the present case? We conclude that the statute has no application to the facts alleged in the complaint presently before us. Accordingly, we affirm the judgment of the Appellate Court.
I
STATUTORY CONSTRUCTION
To determine whether the conduct of private employers is within the scope of § 31-51q, we turn to well *6established principles of statutory construction. “Statutory construction is a question of law and therefore our review is plenary. . . . [0]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature. ... In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Internal quotation marks omitted.) General Motors Corp. v. Dohmann, 247 Conn. 274, 286, 722 A.2d 1205 (1998); Connecticut National Bank v. Giacomi, 242 Conn. 17, 32, 699 A.2d 101 (1997); United Illuminating Co. v. New Haven, 240 Conn. 422, 431, 692 A.2d 742 (1997).
Section 31-51q creates a statutory cause of action for damages against “[a]ny employer” for “any employee” who has been subjected “to discipline or discharge on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state . . . .” On its face, the statute extends the protection of federal and state constitutional rights in two respects. It provides coverage for private employees as well as for governmental employees, and it imposes liability on private employers as well as governmental employers.4 What is at issue is whether, in so doing, it provides coverage for an employee’s exercise of constitutional rights on private property, namely at a private employer’s workplace.
Our point of departure must be the language of the statute itself. The statute identifies, as the class of those *7subject to a damages action, “[a]ny employer, including the state and any instrumentality or political subdivision thereof . . . .”
Read literally, the language employed by the legislature unconditionally includes private employers as well as public employers within the terms of the statute. The phraseology of expressly “including” governmental employers is not readily transmuted into the manifestation of an intention of impliedly “excluding” private employers. The use of the word “any” at the outset of the statutory language reenforces its natural reading to encompass rights at a private workplace. Had the legislature meant to confine the statute to the conduct of governmental actors, as the defendant urges us to conclude, the legislature presumably could have done so directly, by adding “public” or “governmental” before “employer.” To read the statute as limited to governmental actors requires either the deletion of words that the statute contains or the addition of a word that it does not contain. That is not a preferred method of statutory analysis.5
*8The remainder of § 31-51q confirms the legislature’s intent to provide coverage for the exercise of constitutional rights at a private as well as at a public workplace. Having granted a right of recovery for a constitutional claim, the statute limits that right with a proviso, stating that such a claim is not actionable if the activity “substantially or materially interfere[s] with the employee’s bona fide job performance or the working relationship between the employee and the employer . . . .” The legislature’s manifest concern for the special needs of the workplace is at least as relevant in the private workplace as it is in the public workplace. When reading a statute, “we must consider the statute as a whole . . . reconciling its separate parts in order to render a reasonable overall inteipretation.” (Internal quotation marks omitted.) Commission on Human Rights & Opportunities v. Truelove & Maclean, Inc., 238 Conn. 337, 349, 680 A.2d 1261 (1996); Waterbury Petroleum Products, Inc. v. Canaan Oil & Fuel Co., 193 Conn. 208, 232, 477 A.2d 988 (1984) (presumption of purpose behind every sentence, clause or phrase).
Construing § 31-51q to encompass the infringement of constitutional rights at the private workplace, as the statute literally reads, is entirely consistent with the purpose of the statute. The statute plainly was intended to protect the first amendment and related state constitutional rights of working men and women. As a remedial statute, § 31-51q deserves a generous construction *9that implements its purpose at one of the important places, the private workplace, in which those rights may be impaired. See Reid v. Covert, 354 U.S. 1, 40, 77 S. Ct. 1222, 1 L. Ed. 2d 1148 (1957) (Bill of Rights should be broadly construed); Dysart Corp. v. Seaboard Surety Co., 240 Conn. 10, 18, 688 A.2d 306 (1997) (remedial statutes should be read broadly); Cologne v. Westfarms Associates, 192 Conn. 48, 66-85, 469 A.2d 1201 (1984) (Peters, J., dissenting) (advocating broad interpretation of article first, §§ 4 and 14).
The legislative history of § 31-51q supports a literal reading of the statute that implements its remedial purpose. The following colloquy among Senator Howard T. Owens, Jr., who sponsored the bill, and three opponents of the bill, namely, Senators Eugene A. Skowronski, John G. Matthews and Anne P. Streeter, is illuminating:6
“Senator Owens: This bill, Mr. President, would make any employer, including the state or any municipality, liable to any employee who is disciplined or discharged because such employee exercises . . . rights guaranteed by the First Amendment to the United States Constitution unless such activity substantially interfered with the employee’s bona fide job performance, the liability would be for damages including punitive damages and reasonable attorney’s fees ....
“Senator Skowronski: Senator Owens, what have been the instances or examples of such discharge in the State of Connecticut that would require passage of this bill which I think has many, many potential problems to it? . . .
*10“Senator Owens: [I]n some instances private sector employees have been able to speak without fear of retribution. However, in many areas involving federal occupational safety laws, involving labor affairs where complaints have been made, there have been effects borne out on the employees. I hope that answers your question, Senator Skowronski. . . .
“Senator Skowronski: Only partly .... Have there been cases of discharges and disciplines? Have they been numerous? . . .
“Senator Owens: Sometimes, there [are] not always serious abuses and there might not be a proliferation of complaints coming in, but in order to make sure that the rights are protected under the Constitution of the United States, and also under our State Constitution, we have to make sure that there is a warning and a safeguard going out. So that’s why it makes it a very excellent bill.” 26 S. Proc., Pt. 11, 1983 Sess., pp. 3597-600.
Next, Senators Skowronski, Matthews and Streeter all voiced their opposition to the bill. “Senator Skowronski: I rise to oppose the bill because I think it really has the potential for creating many, many problems. We are talking about the exercise of First Amendment rights, some of the broadest rights we have the Freedom of Speech, in particular. I think it is going to really create strain and uncertainty in the labor-management area and in the employer-employee relationship to pass this law and to say that someone can’t be disciplined or discharged for exercising their right of free speech. I would assume this may give anyone the right to say anything to his employer or any other employee and say, well, I’m just exercising my right of free speech even though the exercise of that right of free speech may have a very adverse impact on the orderly operation of the business, and on the relationship between the *11employer and the employee. And this is not only going to apply to private industry but it is going to apply to all of our municipalities in the state itself, and I don’t think that we should create this kind of or open this kind of a can of worms unless there is a substantial showing that a problem exists out there wherein employers or the state or our towns are disciplining or discharging unfairly employees for exercising their First Amendment rights. I don’t think there is such a showing here, and I think that this is just going to create a lot of problems in the workplace for no good reason. So for that reason, I would oppose the bill and ask for a roll call vote. . . .
“Senator Matthews: I rise in support of Senator Skowronski’s position on the bill. It seems to me that what we have here, as I think has been touched upon, is you have the First Amendment under the Federal Constitution which indicates there are certain elements which are available and free, ah, it doesn’t seem to be necessary that we now have to identify that again in the state statutes by providing the kind of a bill that we have here which does, as it has been pointed out, restrict, in my mind at least, a lot of potential employer-employee relationships which already are being tied down severely. I am not going to go into further detail because I think most of the ideas have been expressed. I think that we don’t need this bill in the sense that it is indicated in the comments of Senator Owens. I think it is a bill which just adds something more to something that is already in existence through the Federal First Amendment of the Constitution. . . .
“Senator Streeter: I also rise to oppose this bill for the same reasons that Senator Skowronski outlined. It seems to me that we have the Federal First Amendment right to cover the general aspect and yesterday we passed the whistle blowing legislation which does guarantee that an employee who is trying to speak out *12against some sort of an injustice within his workplace does have that guarantee. And in the absence of any dramatic incidents as . . . told to us about the need for this kind of legislation, I think it would be far better for us to deny it.” (Emphasis added.) Id., pp. 3600-603.
This colloquy demonstrates that the problem that the legislature intended to address could well be located at aplace of private employment. Senator Owens’ references to “complaints” involving the federal occupational safety laws and to “labor affairs” can readily be understood to relate to the concerns of employees at a private workplace. Id., p. 3599. Those who opposed enactment of the legislation were addressing the same situs. It is hard to see what else Senator Skowronski would have had in mind when he commented that the bill “may give anyone the right to say anything to his employer or any other employee and say, well, I’m just exercising my right of free speech . . . .” Id., p. 3601. It is not plausible that the senators’ colloquy impliedly was limited to issues of employee discipline arising out of expressions of employee opinions only on public property.7
Concededly, there is one piece of legislative history that can be read to support the narrower reading of the statute that the defendant urges us to adopt. The remarks of Representative Richard D. Tulisano, the bill’s sponsor in the House of Representatives, were as follows: “Mr. Speaker, this legislation would establish *13a cause of action for individuals against employers who may be disciplined because of exercising of their first amendment rights. This makes it clear that they do have in fact a cause of action against an employer, and that is exercise of rights which have no way to do with job performance, or on the job, or interfering with their employment. I would move its passage. I think it’s important for us to put on the books, legislation which indicates that we are in favor of freedom of speech, freedom of religion, and freedom of the press, and this is our one way of protecting those rights of individuals, so they do not have to be afraid to express themselves because of fear of job loss.” (Emphasis added.) 26 H.R. Proc., Pt. 15, 1983 Sess., p. 5289.
The question raised by Representative Tulisano’s remarks is whether he intended to convey a job site limitation by his use ofthe phrase “on the job.’’Although his referent is not entirely clear, in context we are persuaded that he should be understood to have stated that an employee should not be disciplined for the exercise of his “first amendment rights,” as long as that exercise does not affect his performance “on the job.”
Finally, a literal construction of § 31-51q to encompass the protection of employee constitutional rights at a private workplace is entirely consistent with the broad array of statutory and common-law rights that are an acknowledged part of the wider legal landscape of relationships between employers and employees. See generally Butler v. Hartford Technical Institute, Inc., 243 Conn. 454, 461, 704 A.2d 222 (1997) (statutes should be interpreted in light of existing statutes because legislature is presumed to have created consistent body of law).
As the Appellate Court aptly observed, § 31-51q is analogous to other state statutes that safeguard an employee from discharge for expressions of opinion at *14a private workplace. “Such statutes include General Statutes § 2-3a, which prohibits retaliatory action by a private employer against an employee who runs for or serves in the state legislature; General Statutes § 31-51m, which prohibits retaliatory action by a private employer against an employee who reports a violation or suspected violation of laws or regulations (employee ‘whistle-blowing’ protection); General Statutes §§31-40k and 31-40o, which prohibit retaliatory action by a private employer against an employee for seeking information about toxic substances used at the workplace; General Statutes § 31-48b, which provides criminal sanctions against a private employer who records or monitors activities of employees in areas designed for the personal health or comfort of the employees, or in areas for the safeguarding of employee possessions such as restrooms, lockers and lounges; General Statutes § 31-51, which provides for a fine against a private employer who acts to prevent an employee from securing employment elsewhere; General Statutes § 31-51g, which provides for a fine against a private employer for requiring an employee to take a polygraph test; General Statutes §§ 31-104 and 31-105, which make it an unfair labor practice for private employers to prevent employees from bargaining collectively; General Statutes § 31-290a, which prevents private employers from using retaliatory measures against an employee who files a claim for workers’ compensation benefits; General Statutes § 31-379, which prevents private employers from using retaliatory measures against an employee who files a complaint concerning a violation of the Occupational Safety and Health Act; General Statutes § 5 l-247a, which prohibits retaliatory measures by a private employer against an employee for responding to a summons to act as a juror or for serving as a juror; General Statutes § 52-361a (j), which prohibits a private employer from retaliatory measures against *15an employee because of a wage execution; General Statutes § 53-303e (b), which prohibits a private employer from retaliatory measures against an employee for not working on Saturdays because of religious observance; General Statutes § 27-33, which prohibits retaliatory action by a private employer against an employee who absents himself from his work duties while engaging in military or naval duty; General Statutes § 28-17, which prohibits the discharge of an employee because of membership in an organization engaged in civil preparedness or because of eligibility for induction into the armed services of the United States; and General Statutes § 9-365, which provides for a fine of ‘any person’ who threatens a person in his employ or who discharges an employee because of any vote of the employee at any election.”8 Cotto v. United Technologies Corp., supra, 48 Conn. App. 626-28.
In addition, this court has recognized the existence of a common-law “public policy exception to the employment at-will rule in an effort to balance the competing interests of employer and employee.” Antinerella v. Rioux, 229 Conn. 479, 492, 642 A.2d 699 (1994) (application of doctrine appropriate where defendant is accused of discharging plaintiff in order to be able to violate statute), citing Sheets v. Teddy’s Frosted Foods, Inc., supra, 179 Conn. 471 (creating tort of wrongful discharge where defendant allegedly discharged plaintiff because he insisted that defendant comply with *16Connecticut Uniform Food, Drug and Cosmetic Act). Like the statutes to which the Appellate Court referred, this common-law right of action also imposes policy limitations on a private employer’s authority in the workplace.
The public policy represented by this broad panoply of existing statutory and common-law rights in the private workplace makes it entirely reasonable to conclude that the legislature, in enacting § 31-51q, intended to afford similar rights to freedom of expression in the same place.9 It is the contrary conclusion that would be more difficult to justify.
In light of all the foregoing, we are persuaded that the legislature meant what it said. Section 31-51q extends protection of rights of free speech under the federal and the state constitutions to employees in the private workplace. The statute is not limited to freedom of speech in the public arena.
II
STATUTORY APPLICATION
Our conclusion that § 31-51q includes protection for free speech rights under some circumstances does not mean that it does so under all circumstances. We must decide whether, on the facts as alleged in his complaint, the plaintiff has stated a cause of action under the statute. Like the majority of the Appellate Court, we conclude that he has not done so.
*17Two preliminary observations are in order. One concerns the limitations that the legislature has engrafted onto the rights created by § 31-51q. The other concerns the significance of the fact that the dispute between the plaintiff and the defendant relates to the placement of an American flag.
As a statutory matter, a statute that protects constitutional rights in the workplace should not be construed so as to transform every dispute about working conditions into a constitutional question. The legislature made its intention in that respect clear by stating expressly, in § 31-51q, that the statute provides a cause of action only against discharge for expressions of opinion that do “not substantially or materially interfere with the employee’s bona fide job performance or the working relationship between the employee and the. employer . . . .” The statute applies only to expressions regarding public concerns that are motivated by an employee’s desire to speak out as a citizen. Connick v. Myers, 461 U.S. 138, 146, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983); Daley v. Aetna Life & Casualty Co., 249 Conn. 766, 783-84, 734 A.2d 112 (1999); see also Lewis v. Cowen, 165 F.3d 154, 163-64 (2d Cir. 1999).
As a constitutional matter, the fact that the plaintiff protested an order to display the flag does not mean that he automatically has stated a cognizable constitutional claim. Although the United States Supreme Court has identified the “expressive element in conduct relating to flags”; Texas v. Johnson, 491 U.S. 397, 405, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989); it also has held that the constitutional implications, under the first amendment, of conduct with respect to the flag depend on “the context in which [that conduct] occurred.” Id.
In the present case, the nub of the plaintiffs allegation of employer misconduct implicating his first amendment rights is that “[o]n or about April 22, 1991, the *18defendants, acting through their management personnel, distributed American flags to employees in the plaintiffs department and it was expected that all employees would display American flags at their workstations.”10 Significantly, the plaintiff has not alleged that: (1) he was directed to manifest his patriotism by saluting the flag or otherwise affirming his allegiance thereto; (2) he was directed to affix the flag to his person or to his private property; or (3) he was indirectly directed to associate himself with the symbolism of the flag because the location of his workstation was such that members of the public, or his fellow employees, reasonably could have attributed that symbolism to him personally. In an appeal from the granting of a motion to strike, we must read the allegations of the complaint generously to sustain its viability, if possible; Parsons v. United Technologies Corp., 243 Conn. 66, 68, 700 A.2d 655 (1997); but even a generous instruction does not permit stretching the plaintiffs complaint to include these missing allegations.
The long and short of the performance that the defendant allegedly required of the plaintiff was that he was directed to take a flag from place A, a box containing such flags, and move it to place B, his workstation. Even though the flag is a symbol of government, the plaintiff has cited no judicial authority for the proposition that every work assignment involving the flag implicates an employee’s constitutional rights of free speech. See Troster v. Pennsylvania State Dept. of Correction, 65 F.3d 1086, 1092 (3d Cir.), cert. denied, 516 U.S. 1047, *19116 S. Ct. 708, 133 L. Ed. 2d 663 (1995) (no compelled expression, in violation of first amendment, in requirement that employee wear flag patch on uniform).
It is instructive to compare the plaintiffs case with that which would have arisen if, hypothetically, he had arrived at his workstation to find that his supervisor had affixed a flag to every workstation including his own. Although the plaintiff might have felt aggrieved by finding the flag there, he would have been hard put to articulate a viable constitutional basis for his grievance. He could not have relied on Board of Education v. Barnette, 319 U.S. 624, 633-34, 63 S. Ct. 1178, 87 L. Ed. 1628 (1943), because of the absence of any direction that he do or say anything related to his own political beliefs. He could not have relied on Wooley v. Maynard, 430 U.S. 705, 713, 97 S. Ct. 1428, 51 L. Ed. 2d 752 (1977), because his own property would not have been commandeered to convey to the public a political belief to which he did not subscribe. He could not have relied on Hurley v. Irish-American Gay, Lesbian & Bisexual Group of Boston, Inc., 515 U.S. 557, 569-70, 115 S. Ct. 2338, 132 L. Ed. 2d 487 (1995), because he would not have been required to be identified or associated with his employer’s political message. In sum, the message of the flag reasonably could not have been attributed to him personally. Under such circumstances, even though the symbolism of the flag may often be a matter of public concern, a complaint based on having to see the flag at a workstation would not, in all probability, have stated a valid constitutional claim.
From a first amendment point of view, it is difficult to see a persuasive distinction between that hypothetical case and the case presently before us. A direction to the plaintiff to affix a flag to his workstation did not require him either to manifest or to clarify his personal political beliefs. Because a flag was to be affixed to *20each workstation, and because the plaintiffs workstation was not exposed to public scrutiny, he was not required to assume the risk that others might attribute to him any political beliefs about the flag that he did not share. In other words, the direction to the plaintiff, as a matter of law, was not a “coercion of belief.” Branti v. Finkel, 445 U.S. 507, 515-16, 100 S. Ct. 1287, 63 L. Ed. 2d 574 (1980).
The plaintiffs claim, therefore, devolves into the assertion that, although he was not, in law, compelled to articulate or to refute any political belief, his aversion to the positioning of a flag at his workstation gave him a constitutional right to protest. It may be that a managerial decision about a new placement of flags in the workplace is a grievable change in working conditions, but that would not be a constitutional claim. With respect to any such constitutional claim, it suffices in this case that the plaintiff has not made it.11 Throughout, his argument has focused on the proposition that the conduct of the employer has compelled him to engage in an expression of political speech. See footnote 1 of this opinion. That is the argument that cannot be sustained either by the pleadings or by the case law cited by the plaintiff.
The judgment of the Appellate Court is affirmed.
In this opinion PALMER, J., concurred, and CALLAHAN, C. J., and BORDEN and MCDONALD, Js., concurred in the result.

 General Statutes § 31-51q provides: “Any employer, including the state and any instrumentality or political subdivision thereof, who subjects any employee to discipline or discharge on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state, provided such activity does not substantially or materially interfere with the employee’s bona fide job performance or the working relationship *3between the employee and the employer, shall be liable to such employee for damages caused by such discipline or discharge, including punitive damages, and for reasonable attorney’s fees as part of the costs of any such action for damages. If the court determines that such action for damages was brought without substantial justification, the court may award costs and reasonable attorney’s fees to the employer.”


 Although the plaintiff named as defendants both Sikorsky Aircraft and United Technologies Corporation, the parties throughout this litigation have considered these two entities as one. Following the practice of the parties, we refer to the defendant in the singular.


 We granted certification to appeal limited to the following issue: “Did the Appellate Court properly hold that the plaintiffs expression or his refusal to display a political symbol was not protected by the first amendment to the United States constitution or by article first of the constitution of Connecticut.” Cotto v. United Technologies Corp., 245 Conn. 915, 719 A.2d 1167 (1998).
The defendant filed a statement of alternative grounds for affirmance premised on the proposition that § 31-51q does not guarantee the right of free speech on an employer’s private property.


 It is undisputed that the first amendment protects expressions of public interest by government employees that occur at the workplace. Rankin v. McPherson, 483 U.S. 378, 384-85, 107 S. Ct. 2891, 97 L. Ed. 2d 315 (1987); Connick v. Myers, 461 U.S. 138, 142, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983); Schnabel v. Tyler, 230 Conn. 735, 749, 646 A.2d 152 (1994).


 The contrary view expressed by Justice Borden’s concurring and dissenting opinion relies, in part, on the constitutional rights of employers to express their own political views. The defendant in the present case has articulated no such claim. In particular, unlike (he defendant in Redgrave v. Boston Symphony Orchestra, Inc., 855 F.2d 888 (1st Cir. 1988), cert. denied, 488 U.S. 1043, 109 S. Ct. 869, 102 L. Ed. 2d 993 (1989), the defendant in the present case has not alleged that statutory protection of appropriately limited expressions of points of view on matters of public concern by its employees would pose a threat to its economic or physical well-being.
We disagree, therefore, with Justice Borden’s view that Redgrave sheds significant light on the outcome of this case. As a matter of law, we note that the court’s opinion in Redgrave expressly eschews a decision based on constitutional grounds, finding “no need to discuss the existence or content of a First Amendment right not to perform an artistic endeavor.” Id., 911. More important, as a matter of fact, in this case, unlike Redgrave, the defendant has not proffered a factual claim that it was confronted with the risk that its own views about the flag would be confused with that of the plaintiff, who is not a celebrity and who is not otherwise known to the public at large. We need not decide today, therefore, howpossibly conflicting rights of free speech between employer and employee should be resolved pursuant to § 31-51q.
*8We do not dispute the possibility that circumstances may arise when the rights of an employee under § 31-51q may conflict with the employer’s own free expression rights. If and when that case does arise, we will be required to resolve any such conflict in light of the particular facts and circumstances then presented. Notably, § 31-51q contemplates statutory relief under the appropriate circumstances, because it explicitly limits its applicability to “activity [that] does not substantially or materially interfere with the employee’s bona fide job performance or the working relationship between the employee and the employer . . . .” The Massachusetts statute that was at issue in Redgrave had no such limitation.


 When analyzing the legislative history of a statute, we attach special significance to the statements of the legislators who sponsor the bill at issue, such as Senator Owens in the present case. See, e.g., Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, 244 Conn. 378, 395 n.22, 709 A.2d 1116 (1998).


 Although the comments of opponents of a bill ordinarily are entitled to less weight than are those of its proponents, there are instances in which we have found them to be relevant. See, e.g., Castagno v. Wholean, 239 Conn. 336, 349, 684 A.2d 1181 (1996) (citing statement made on Senate floor by senator who opposed bill); Washington v. Meachum, 238 Conn. 692, 713-14, 680 A.2d 262 (1996) (citing statements made on Senate floor by two senators who opposed bill). Statements made on the floor of the legislature may be relevant even if they are not controlling. Winchester Woods Associates v. Planning & Zoning Commission, 219 Conn. 303, 310, 592 A.2d 953 (1991).


 Although it can be argued that many of these statutes are somewhat distinguishable because the employees’ protected expressions relate to the upholding of a law, that is not true for all of the statutes. See, e.g., General Statutes § 31-48b (providing criminal sanctions against private employer who records or monitors employee’s activities in areas designed for personal health or comfort of employees, or in areas for safeguarding employee possessions); General Statutes § 31-51g (providing fine against private employer if it requires employee to take polygraph test); General Statutes § 53-303e (b) (prohibiting private employer from retaliating against employee for not working on Sabbath day because of religious observance).


 The legislature’s understanding of the policy implications of § 31-51q is demonstrated, furthermore, by its inclusion of a safety net to protect employers from frivolous claims of constitutional violations. The section provides, in relevant part: “If the court determines that such action for damages was brought without substantial justification, the court may award costs and reasonable attorney’s fees to the employer.” Therefore, an employer that successfully defends itself from an unwarranted claim under § 31-51q is not left without a remedy.


 We recognize that the plaintiff also alleges that the defendant supported the threats and harassment that he received from his coworkers when he refused to display the flag. As we read the complaint, however, the alleged culpability of the defendant’s conduct depends upon whether the plaintiff was justified in his refusal to follow the defendant’s direction. The plaintiff states in his brief that the reason that he is entitled to relief is that his expression of his beliefs “was in reaction to the act of the employer itself coercing him to display the symbol.”


 The plaintiff states, in his brief, that he is entitled to relief because his expression of his beliefs “was in reaction to the act of the employer itself coercing him to display the symbol.” (Emphasis added.)